Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by attorney Kenneth Fields (Reg. No. 52,430) through a phone call on Oct. 20, 2021.
The application has been amended as follows: 
A. in Claim 4, line 3: Replace “a laser beam” with --the laser beam--.
B. in Claim 4, last to the third line: Replace “a laser beam emission side” with --an emission side of the laser beam--.
C. in Claim 7, line 2: Replace “the first optical axis” with --a first optical axis--.
D. in Claim 7, line 3: Replace “a laser beam” with --the laser beam--.
E. in Claim 7, line 3: Replace “a first optical axis” with --the first optical axis--.
F. in Claim 8, last to the third line: Replace “a laser beam” with --the laser beam--.
G. in Claim 10, line 4: Replace “a laser beam” with --the laser beam--.
H. in Claim 10, last to the sixth line: Replace “a laser beam” with --the laser beam--.


Reason for allowance
Regarding Independent Claim 1, the prior art of record Kung et al. (US 2017/0050267 A1) disclose a laser processing head (Laser processing head 50, [0025], Fig 2) comprising:
a first parallel plate (parallel plate 17, [0034]) that shifts an optical axis of a laser beam (Laser beam LB, [0029]) from a first optical axis to a second optical axis (See details in Fig 2);
a first holder (holder 18, [0034]) that holds the first parallel plate (See details in Fig 2);
a first rotation mechanism (timing belt pulley 16, [0034]) that rotates the first holder around a first rotary axis (See details in Fig 2);
a second parallel plate (parallel plate 19, [0036]) that shifts the optical axis of the laser beam that has been shifted to the second optical axis by the first parallel plate to a third optical axis (See details in Fig 2);
a second holder (holder 18, [0036]) that holds the second parallel plate (See details in Fig 2);
a second rotation mechanism (timing belt pulley 20, [0036]) that rotates the second holder around a second rotary axis; and
a first case (body case 6, [0027]) that accommodates the first parallel plate, the first holder, the second parallel plate, and the second holder (See details in Fig 2),
wherein
the first rotary axis, the second rotary axis, and the first optical axis are aligned with each other (See details in Fig 2),

However, none of the prior art of record teach “a first light transmission part that the laser beam having been shifted by the first parallel plate and reflected by an incident surface of the second parallel plate passes through is formed in the second holder, and a first light receiving part that receives the laser beam having passed through the first light transmission part is disposed in the first case”. Furthermore there is no motivation found to modify the prior art to obtain the claimed limitations. As such, Claim 1 are allowed.  With respect to Claims 2-6, the dependency on Claim 1 makes them allowable. 

Regarding Independent Claim 7, the prior art of record Kung et al. (US 2017/0050267 A1) disclose a laser processing head (Laser processing head 50, [0025], Fig 2) comprising:
a laser oscillator (laser oscillator 80, [0026], Fig 1) that emits a laser beam (Laser beam LB, [0029]) having the first optical axis;
a first parallel plate (parallel plate 17, [0034]) that shifts an optical axis of a laser beam (Laser beam LB, [0029]) from a first optical axis to a second optical axis (See details in Fig 2);
a first holder (holder 18, [0034]) that holds the first parallel plate (See details in Fig 2);
a first rotation mechanism (timing belt pulley 16, [0034]) that rotates the first holder around a first rotary axis (See details in Fig 2);

a second holder (holder 18, [0036]) that holds the second parallel plate (See details in Fig 2);
a second rotation mechanism (timing belt pulley 20, [0036]) that rotates the second holder around a second rotary axis; and
a first case (body case 6, [0027]) that accommodates the first parallel plate, the first holder, the second parallel plate, and the second holder (See details in Fig 2),
wherein 
the first rotary axis, the second rotary axis, and the first optical axis are aligned with each other (See details in Fig 2),
the laser beam passes through the first case from upward to downward (See details in Fig 2),
wherein 
the laser processing head that emits the laser beam to a workpiece (workpiece W,0026], Fig 1); and
a control (robot controller 7o, [0026], Fig 1) device that controls laser oscillation of the laser oscillator and a movement (a maximum speed of movement of the irradiation position of the laser beam, [0035], Fig 1) of the laser processing head.
However, none of the prior art of record teach “a first light transmission part that the laser beam having been shifted by the first parallel plate and reflected by an incident surface of the second parallel plate passes through is formed in the second holder, and With respect to Claims 8-10, the dependency on Claim 7 makes them allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761